DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 Claims 9 are objected to because of the following informalities:  
Claim 9 recites “to be”. The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future.  This does not serve to limit the structure in the present tense.  Appropriate correction is required.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the conical recess in the outer face of the end opposite the end comprising a protrusion of claim 8, gap of claim 4, internally hollow cross section of claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 1 recites the limitation "the rest of the clamps".  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites “each clamp of the clamps connected by the release mechanism comprises a conical recess in the outer face of the end opposite the end comprising a protrusion”. Not clear in what part or face the conical recess is located. This is not seen in the drawings. In particular the limitations state “…in the outer face of the end opposite the end comprising a protrusion”, however if all of the clamps have protrusions on each end, what end has the recess? Is the recess for a bolt joining two clamps? Does the recess face radially outward?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 5, 7 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pride et al (3458217).
In regards to claim 1, Pride discloses connection-separation device for separating satellites from launchers or from satellite dispensers comprising:
a plurality of circumferentially aligned clamps (Fig. 1 refs. 40, C2:5 “a quick release stage connector clamping band having a plurality of semi-circular segments secured by clamping bolts”) which are coupled on an inner face on rings (Fig. 3 ref. 12, 14 comprise ring devices) of separable elements (Fig. 3 separable elements ref. 12, 14) constituting a union interface between the two separable elements (joined interface seen in Fig. 3), and
 a release mechanism (seen in Fig. 2 comprising ref. 94 and 82) connecting two of the clamps (as seen in Fig. 2, two sections ref. 40 connected) through one end of said clamps (ends of ref. 40 comprising ref. 62),
wherein the two clamps connected by the release mechanism (refs. 40) comprise a protrusion (ref. 62) protruding from their outer faces (as seen in Fig. 1 of Pride ref. 62 extends radially outward) at an end (ref. 62 located at rends of ref. 40) opposite the end connecting with the release mechanism (Pride Fig. 1 ref. 62 opposite end from ref. 72 which locates release mechanism), and wherein the rest of the clamps comprise a protrusion (ref. 40 each comprise ref. 62) protruding from outer faces at each end adjacent the adjacent clamps (as seen in Figs. 1 and 2) so that each pair of clamps adjacent and unconnected to one another by the release mechanism are connected to one another by connectors connecting said protrusions (each of ref. 40 connected at ref. 62 by way of connectors, accordingly each pair of ref. 40 connected with connector).

In regards to claim 2, Pride discloses connection-separation device for separating satellites from launchers or from satellite dispensers according to claim 1, wherein the protrusions (Pride ref. 62) of the ends of the clamps (Pride ends are at ref. 62) have a through-hole (Pride Fig. 2 ref. 66 disclosed as bore, ref. 94 and 82 bolt head and nut pass through bore to connected refs. 40) and the connectors are tangentially arranged screw and nut systems (Pride ref. 94 and 82 disclosed as bolt head and nut accordingly part of a screw and nut system) passing through said through holes to connect the corresponding adjacent clamps (Pride as seen in Fig. 2).

In regards to claim 5, Pride discloses connection-separation device for separating satellites from launchers or from satellite dispensers according to claim 1, wherein the clamps have an internally hollow cross-section (Pride Fig. 3 cross section of ref. 40 discloses cavity/hollow in cross section).

In regards to claim 7, Pride discloses connection-separation device for separating satellites from launchers or from satellite dispensers according to claim 1, wherein the clamps have recessed areas (Pride as seen in Fig. 2 recess for ref. 82 and 94) on the outer face and proximate the protrusions (Pride seen in Fig. 2 recesses proximate ref. 62 protrusions), capable of receiving the connectors (Pride Fig. 2).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Pride on view of Edberg et al (6357699).
In regards to claim 3, Pride discloses connection-separation device for separating satellites from launchers or from satellite dispensers according to claim 1, but does not expressly disclose: further comprising a plurality of devices separated angularly from each other and connected to one of the rings of the separable elements for receiving the clamps when the connection-separation device is released.
Edberg teaches a plurality of devices (Fig. 3 ref. 42 disclosed as “clamp structure retention mechanisms”) separated angularly from each other and connected to one of the rings of the separable elements for receiving the clamps when the connection-separation device is released (C3:37 discloses “The radially outwardly directed force pulls the clamping structure 32 away from the flange 50b after tension has been released from the clamping structure 32 to permit the payload 10 to separate in an unencumbered manner from the launch vehicle 8”).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Pride on view of Berry et al (20090294589).
In regards to claim 4, Pride discloses connection-separation device for separating satellites from launchers or from satellite dispensers according to claim 1, comprising at least one filler element in a gap between protrusions to provide continuity.
Berry teaches a filler element for filling a volume (ref. 210).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pride with Berry by providing at least one filler element in a gap between protrusions to provide an aerodynamic surface as well as preventing other elements from catching in the gap. 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Pride on view of Durr (1943256).
In regards to claim 6, Pride discloses connection-separation device for separating satellites from launchers or from satellite dispensers according to claim 1, but does not expressly disclose: wherein the clamps comprise an area with grid-shaped holes.
Durr teaches holes within an aerospace structure to save weight (Fig. 2, 4 ref. 14). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pride with Durr by providing the clamps comprise an area with holes to provide weight savings.
It would have been an obvious to make the holes on the clamps of a grid shape in order to provide strength and weight savings, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 8, 9, 11 rejected under 35 U.S.C. 103 as being unpatentable over Pride on view of Carr et al (3362290).
In regards to claim 8, Pride discloses connection-separation device for separating satellites from launchers or from satellite dispensers according to claim 1, but does not expressly disclose: wherein each clamp of the clamps connected by the release mechanism comprises a conical recess in the outer face of the end opposite the end comprising a protrusion.
Carr teaches a separation device for a spacecraft comprising conical recesses (Fig. 4 at ref. 25) in the outer face of devices (ref. 14, 16) for joining two sections together (as seen in Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pride with Carr by providing the conical recess in the outer surface of the clamps to accommodate the separation device of Carr in order to provide non-contaminating separation device.

In regards to claim 9, Pride as combined discloses connection-separation device for separating satellites from launchers or from satellite dispensers according to claim 8, wherein the release mechanism comprises a release element (Carr ref. 44), a bridge (Carr formed with ref. 25 and 29) with a pair of conical protrusions (Carr seen at outer surface in Fig. 4 at refs. 25, 29), a bolt (Carr ref. 32) and a dolly (Carr ref. 34), wherein in the connection state the release element holds the bolt (Carr as seen in Fig. 4 separation elements still connected), which allows the conical protrusions of the bridge to be accommodated in the conical recesses of the clamps (Carr when in connection state refs. 25, 29 are held in recesses), and the dolly is positioned adjacent the inner face of the connection-separation device (Carr ref. 34 position adjacent inner face as seen in Fig. 4).

In regards to claim 11, Pride as combined discloses connection-separation device for separating satellites from launchers or from satellite dispensers according to claim 9, wherein the release element is a pyrotechnic element (Pride C3:21, Carr C2:32).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Pride, Carr as applied to claim 9 above, and further in view of Buder (20030133748).
In regards to claim 10, Pride as combined discloses a connection-separation device (-} for separating satellites from launchers or from satellite dispensers according to claim 9, but does not expressly disclose: wherein the release element comprises a material with shape memory SMA used as actuator of the separation.
Buder teaches the use of shape memory alloy in a spacecraft separation device ([0029]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pride with Buder by providing the release element comprises a material with shape memory SMA used as actuator of the separation in order to yield stress and modulus of elasticity at low temperatures and high yield stress and modulus of elasticity at elevated temperatures. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cite on PTO 892. The cited references are to spacecraft connection rings and separation devices. The devices display differing arrangement for joining sections and release mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./           Examiner, Art Unit 3642                                                                                                                                                                                             

/MEDHAT BADAWI/           Primary Examiner, Art Unit 3642